Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 16, 17, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ge et al. (USPN 2013/0058080).

With regard to claim 1,
Ge et al. disclose a light bulb apparatus, comprising: a head cup (8) for storing a driver circuit (7) and for connecting to an external power source; a bottom support (2) extended from the head cup; a plurality of light strips mounted with LED modules (6), each light strip having a top end and a bottom end, the bottom ends of the light strips connecting to the bottom support for being electrically connected to the driver circuit, the top ends of the light strips forming a top polygonal shape (see figures 18,19), the bottom ends of the light strips forming a bottom polygonal shape (see figures 18,19), the bottom polygonal shape is similar to the top polygonal shape (see figures 18,19); multiple supporting wires bent with angles and extended from the bottom support for connecting to the bottom ends of at least a portion of the plurality of light strips (see figure 5); a bulb shell (1) extended from the head cup covering the bottom support and the plurality of light strips; and a central support (4/11) having a bottom part connected to 
With regard to claim 16,
Ge et al. disclose the light bulb apparatus of claim 1, wherein the top ends of the light strips are separately connected to a bracket and the bracket enables electrical connection between the two ends of the light strips (see figure 5).
With regard to claim 17,
Ge et al. disclose the light bulb apparatus of claim 1, wherein major light directions of the light strips lean toward the bottom support (see figures 18, 19).
With regard to claim 18,
Ge et al. disclose the light bulb apparatus of claim 17, wherein the major light directions of the light strips also lean toward dark part of neighbor light strips (see figures 18, 19).


Allowable Subject Matter
Claims 2-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose nor render obvious, in combination with the other limitations of the claims, an apparatus where the top and bottom polygons formed by the respective ends of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 10920936, 2018/0119892, 2018/0216787, 2009/0184618, 2013/0058080, 2014/0197440, 2017/0016580, 2010/0253221, 20130235592, 2015/0070871, 2017/0038010, 2010/0207502, 2016/0363267, 2019/0032858, 2017/0241598, 2019/0093831, 2017/0012177, 2019/0195432, 2014/0268779, 2019/0316740.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Raabe whose telephone number is (571)272-8434. The examiner can normally be reached M-F 0530-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/CHRISTOPHER M RAABE/Primary Examiner, Art Unit 2879